In an action, inter alia, for dissolution of a partnership, defendants appeal from so much of an interlocutory judgment of the Supreme Court, Nassau County (McCaffrey, J.), dated December 22, 1983, as, among other things, granted the plaintiff’s motion for partial summary *335judgment directing the dissolution of the defendant partnership and an accounting.
Interlocutory judgment affirmed insofar as appealed from, with costs.
The affidavits submitted in opposition to plaintiff’s motion for partial summary judgment failed to raise any triable issue of fact as to plaintiff’s entitlement to a dissolution of the partnership and an accounting with respect thereto (see, Scher v Apt, 48 AD2d 865). Evidence of the unrecorded deed conveying the business property from defendant corporation to the partnership in the regular course of business, as well as the partnership income tax returns for the years 1981 and 1982, belie the individual defendants’ assertion that the parties’ business was being conducted in a corporate form. Mollen, P. J., Mangano, O’Connor and Weinstein, JJ., concur.